 Case 1:20-cv-00651-GLS-DJS Document 96 Filed 10/30/20 Page 1 of 20




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
________________________________
REV. STEVEN SOOS et al.,
                                                    1:20-cv-651
                       Plaintiffs,                  (GLS/DJS)

                 v.

ANDREW M. CUOMO et al.,

                   Defendants.
________________________________
APPEARANCES:                     OF COUNSEL:

FOR THE PLAINTIFFS:
148-29 Cross Island Parkway             CHRISTOPHER A. FERRARA,
Whitestone, NY 11357                    ESQ.

10506 Burt Circle                       MICHAEL McHALE, ESQ.
Ste 110
Omaha, NE 68114

FOR THE DEFENDANTS:
Andrew M. Cuomo, Letitia James
Keith M. Corlett, Howard A. Zucker,
Betty A. Rosa & Empire State
Development Corporation
HON. LETITIA JAMES                      ADRIENNE J. KERWIN &
New York State Attorney General         HELENA O. PEDERSON
The Capitol                             Assistant Attorneys General
Albany, NY 12224

Bill De Blasio, Dave A. Chokshi,
Terence A. Monahan & Richard
Carranza
HON. JAMES E. JOHNSON                   MELANIE SADOK
Corporation Counsel of the City of      ELLEN PARODI
New York                                HILARY M. MELTZER
 Case 1:20-cv-00651-GLS-DJS Document 96 Filed 10/30/20 Page 2 of 20




New York City Law Department               Assistants Corporation Counsel
100 Church Street
New York, NY 10007

Gary L. Sharpe
Senior District Judge

                 MEMORANDUM-DECISION AND ORDER

                               I. Introduction

      Pending is plaintiffs Reverend Steven Soos, Reverend Nicholas

Stamos, Daniel Schonbrun, Elchanan Perr, Mayer Mayerfeld, Jeanette

Ligresti, as parent and guardian of infant plaintiffs P.L. and G.L., and

Morton Avigdor’s motion for a temporary restraining order (TRO), or, in the

alternative, preliminary injunction, brought by order to show cause. (Dkt.

No. 69.)

      Plaintiffs seek an order restraining and enjoining defendants Andrew

M. Cuomo, Governor of the State of New York, Letitia James, Attorney

General of the State of New York, Keith M. Corlett, Superintendent of the

New York State Police, Howard A. Zucker, M.D., New York State

Commissioner of Health, Betty A. Rosa, Interim Commissioner of the New

York State Education Department, Empire State Development Corporation

(collectively, hereinafter “State Defendants”), Bill de Blasio, Mayor of the


                                       2
 Case 1:20-cv-00651-GLS-DJS Document 96 Filed 10/30/20 Page 3 of 20




City of New York, Dave A. Chokshi, New York City Commissioner of

Health, Terence A. Monahan, Chief of the New York City Police

Department, and Richard Carranza, Chancellor of the New York City

Department of Education from enforcing certain limitations as to plaintiffs’

religious gatherings and religious education of their children, or,

alternatively, from enforcing such limitations in a way that is greater than

what defendants have imposed on similarly situated essential and/or

exempted non-essential businesses and gatherings under Governor

Cuomo’s Executive Order 202.68. (See generally id.)

      For the reasons explained below, plaintiffs’ motion is denied.

                                       II. Background

A.    Facts1

      While New York has had much success with the global pandemic

brought about by COVID-19, and daily deaths and hospitalizations

attributed to COVID-19 have remained essentially stagnant since June, it is

still with us, and, thus, remains a difficult and overarching issue facing

defendants. Since early September 2020, the New York State Department



       1
         For a full recitation of the underlying facts, the parties are referred to the court’s June
26, 2020 Memorandum-Decision and Order. (Dkt. No. 35.)

                                                 3
 Case 1:20-cv-00651-GLS-DJS Document 96 Filed 10/30/20 Page 4 of 20




of Health (DOH) has observed twenty “hot spots” of positive tests for

COVID-19, located in Brooklyn, Queens, Rockland County, Broome

County, and Orange County. (Declaration of Zucker (hereinafter “Zucker

Decl.”) ¶ 95, Dkt. No. 91, Attach. 2.) Indeed, while the rate of positive tests

in the rest of the state has been hovering around just 1%, the positivity

rates in these hot spots are at least 5.5%. See Luis Ferré-Sadurní & Jesse

McKinley, Cuomo Imposes Tight Virus Rules on Areas Hit by Spikes

Across State, N.Y. Times (October 6, 2020),

https://www.nytimes.com/2020/10/06/nyregion/cuomo-shutdown-coronaviru

s.html. And, in certain areas within those hot spots, the positivity rates

have reached 8%. (Zucker Decl. ¶ 96.)

      In response to these apparent increases in COVID-19 cases,

Governor Cuomo issued Executive Order 202.68, which establishes the

so-called “Cluster Action Initiative.” (Dkt. No. 57 at 64-72.) The Initiative

directs the DOH to “determine areas in the State that require enhanced

public health restrictions based upon cluster-based cases of COVID-19”

and to divide those areas into “red zones”, “orange zones”, and “yellow

zones”, in accordance with the severity of the outbreak. (Id. at 64.)

      In red zones, the zones with the most severe outbreak:

                                       4
 Case 1:20-cv-00651-GLS-DJS Document 96 Filed 10/30/20 Page 5 of 20




               Non-essential gatherings of any size shall be
               postponed or cancelled; all non-essential businesses,
               as determined by the Empire State Development
               Corporation based upon published guidance, shall
               reduce in-person workforce by 100%; houses of
               worship shall be subject to a capacity limit of 25% of
               maximum occupancy or 10 people, whichever is
               fewer; any restaurant or tavern shall cease serving
               patrons food or beverage on-premises and may be
               open for takeout or delivery only; and the local
               Department of Health shall direct closure of all
               schools for in-person instruction, except as otherwise
               provided in Executive Order.

(Id. at 65.)

      In “moderate severity warning” zones, the orange zones:

               Non-essential gatherings shall be limited to 10
               people; certain non-essential businesses, for which
               there is a higher risk associated with the transmission
               of the COVID-19 virus, including gyms, fitness centers
               or classes, barbers, hair salons, spas, tattoo or
               piercing parlors, nail technicians and nail salons,
               cosmetologists, estheticians, the provision of laser
               hair removal and electrolysis, and all other personal
               care services shall reduce in-person workforce by
               100%; houses of worship shall be subject to a
               maximum capacity limit of the lesser of 33% of
               maximum occupancy or 25 people, whichever is
               fewer; any restaurant or tavern shall cease serving
               patrons food or beverage inside on-premises but may
               provide outdoor service, and may be open for takeout
               or delivery, provided however, any one seated group
               or party shall not exceed 4 people; and the local
               Department of Health shall direct closure of all
               schools for in-person instruction, except as otherwise

                                         5
 Case 1:20-cv-00651-GLS-DJS Document 96 Filed 10/30/20 Page 6 of 20




              provided in Executive Order.

(Id.)

        Finally, in “precautionary” areas, the yellow zones:

              Non-essential gatherings shall be limited to no more
              than 25 people; houses of worship shall be subject to
              a capacity limit of 50% of its maximum occupancy and
              shall adhere to Department of Health guidance; any
              restaurant or tavern must limit any one seated group
              or party size to 4 people; and the Department of
              Health shall issue guidance by October 9, 2020
              regarding mandatory testing of students and school
              personnel, and schools shall adhere to such
              guidance.

(Id.)

        The purpose of the Initiative, according to Governor Cuomo, is to

apply a “science-based approach to attack . . . clusters [of positive tests]

and stop any further spread of the virus . . . [by] directly target[ing] . . .

areas with the highest concentration of COVID[-19] cases.” (Id. at 66.)

State Defendants assert that the Initiative “effectively mitigates the risk of

infection and reduces transmission by breaking up identified clusters,

thereby reducing density in places where people gather, including houses

of worship.” (Dkt. No. 91, Attach. 4 at 8.)

        Governor Cuomo made clear that he had houses of worship in mind



                                         6
 Case 1:20-cv-00651-GLS-DJS Document 96 Filed 10/30/20 Page 7 of 20




when creating the Initiative. See Roman Catholic Diocese of Brooklyn,

New York v. Cuomo, No. 20-cv-4844, 2020 WL 5994954, at *1 (E.D.N.Y.

Oct. 9, 2020) (“[Governor Cuomo] made remarkably clear that [the

Initiative] was intended to target a different set of religious institutions.”

(citing “Governor Cuomo Is a Guest on CNN Newsroom with Poppy Harlow

and Jimmy Sciutto,” October 9, 2020, https://www.governor.ny.

gov/news/audio-rush-transcript-governor-cuomo-guest-cnn-newsroom-pop

py-harlow-and-jim-sciutto)). At the press conference to announce the

Initiative, Governor Cuomo said that “the new rules are most impactful on

houses of worship” and that the Initiative “is about mass gatherings,” and

“[o]ne of the prime places of mass gatherings are houses of worship.” (Am.

Compl. ¶ 86 (emphasis omitted).) And, during an earlier press conference,

Governor Cuomo stated: “We know religious institutions have been a

problem. We know mass gatherings are the super spreader events. We

know there have been mass gatherings going on in concert with religious

institutions in these communities for weeks.” (Id. ¶ 88.)

      Plaintiffs assert that there is no evidence that “Orthodox Jewish or

other religious gatherings or any religious school posed a particular threat

to public health in terms of undefined ‘clusters,’ and no evidence that even

                                         7
 Case 1:20-cv-00651-GLS-DJS Document 96 Filed 10/30/20 Page 8 of 20




a single hospitalization or death in [the] ‘Red Zone’ had occurred because

of religious gatherings as opposed to other gatherings.” (Id. ¶ 89.) In

plaintiffs’ view, the zones were “gerrymander[ed]” specifically to target the

Orthodox Jewish community. (Id. ¶ 160.)

      Soos and Stamos are Catholic priests in the North Country region of

New York, (id. ¶¶ 13-14), and, thus, not currently subject to the Initiative.

However, plaintiffs contend that, because the zones are ever-changing,

they could find themselves residing in one of them in the near future. ( Id.

¶¶ 104-05.) G.L., P.L., Schonbrun, Perr, Mayerfeld, and Avigdor all reside

and worship in the red zone. (Id. ¶¶ 5, 75.)

      G.L. and P.L. are Catholics who attend Catholic school and mass in

Brooklyn, where they reside with their parents. (Id. ¶ 15). Plaintiffs allege

that, because it is in the red zone, their Catholic school is closed despite

following State protocols and having zero positive tests. (Id. ¶¶ 118-20.)

      Schonbrun, Perr, Mayerfeld, and Avigdor are Orthodox Jewish

congregants who attend synagogues in Brooklyn, New York, where they

reside. (Id. ¶¶ 16-19.) Avigdor is the President of Congregation Ahavas

Dovid, an Orthodox Jewish synagogue in Brooklyn. (Id. ¶ 19.) The

synagogue prayers required by their religion must have a minimum quorum

                                       8
 Case 1:20-cv-00651-GLS-DJS Document 96 Filed 10/30/20 Page 9 of 20




of ten adult males, called the “minyan.” (Id. ¶ 130.) Because of this

requirement, in conjunction with the fact that they reside and worship in the

red zone, Schonbrun, Perr, Mayerfeld, and/or Avigdor can only attend

services if they are part of the minyan, and their female and non-adult male

family members are always prevented from attending such services. ( Id. ¶

153.) Further, Mayerfeld, Schonbrun, and Perr have children who attend

Jewish schools in the red zone, which have been ordered closed pursuant

to the Initiative. (Id. ¶¶ 156-59.)

B.    Procedural History

      Plaintiffs commenced this action on June 10, 2020 by filing a verified

complaint and an application for a TRO by order to show cause. (Dkt. Nos.

1, 2, 7.) The court set an expedited briefing schedule and motion return via

video conference. (Dkt. No. 8.) Shortly after the video conference, the

court issued a Memorandum-Decision and Order, granting plaintiffs’ motion

and enjoining and restraining defendants Governor Cuomo, Mayor de

Blasio, and Attorney General James: (1) from enforcing any indoor

gathering limitations against plaintiffs greater than imposed for Phase Two




                                      9
Case 1:20-cv-00651-GLS-DJS Document 96 Filed 10/30/20 Page 10 of 20




industries,2 provided that plaintiffs follow social distancing requirements as

set forth in the applicable executive orders and guidance; and (2) from

enforcing any limitation for outdoor gatherings provided that participants in

such gatherings follow social distancing requirements as set forth in the

applicable executive orders and guidance. (Dkt. No. 35 at 37-38.)

      Plaintiffs then amended their complaint, adding new plaintiffs and

defendants, as well as allegations with respect to school closures and

student testing requirements brought about by the Initiative. (See generally

Am. Compl.) On the same day, plaintiffs also moved for injunctive relief,

(Dkt. No. 58), which the court denied with leave to renew due to plaintiffs’

failure to properly serve the new defendants, (Dkt. No. 59).

      Plaintiffs allege four enumerated causes of action: (1) a violation of

the Free Exercise Clause of the First Amendment pursuant to 42 U.S.C.

§ 1983; (2) a violation of the First Amendment rights of speech, assembly,

and expressive association pursuant to 42 U.S.C. § 1983; (3) a violation of

the Equal Protection Clause of the Fourteenth Amendment pursuant to 42

U.S.C. § 1983; and (4) “Ultra Vires State Action in Violation of Federal and

       2
          Phase Two industries included: professional services, administrative support, and
information technology; real estate services, building and property management, leasing,
rental, and sales services; retail in-store shopping, rental, repair, and cleaning; barbershops
and hair salons; and motor vehicle leasing, rental, and sales. (Dkt. No. 1, Attach. 1 at 77-78.)

                                               10
Case 1:20-cv-00651-GLS-DJS Document 96 Filed 10/30/20 Page 11 of 20




State Constitutional Rights.” (Am. Compl. ¶¶ 167-216.)

      Now pending is plaintiffs’ third motion for a TRO, or, alternatively,

preliminary injunction. (Dkt. No. 69.) The court, again, set an expedited

briefing schedule, (Dkt. No. 76), and held a status conference. At the

status conference, the parties were permitted to augment their arguments,

but agreed that neither a factual hearing, nor additional submissions were

necessary, and, thus, the factual record was fixed at that time.

                           III. Standard of Review

      In general, a party seeking a preliminary injunction must show:

            (1) a likelihood of success on the merits or . . .
            sufficiently serious questions going to the merits to
            make them a fair ground for litigation and a balance of
            hardships tipping decidedly in the plaintiff’s favor; (2)
            a likelihood of irreparable injury in the absence of an
            injunction; (3) that the balance of hardships tips in the
            plaintiff[s]’[] favor; and (4) that the public interest
            would not be disserved by the issuance of an
            injunction.

Benihana, Inc. v. Benihana of Tokyo, LLC, 784 F.3d 887, 895 (2d Cir.

2015) (internal quotation marks and citation omitted).

                               IV. Discussion

      Legal challenges to executive branch responses to the COVID-19

outbreak have been numerous and widespread, even reaching the United

                                       11
Case 1:20-cv-00651-GLS-DJS Document 96 Filed 10/30/20 Page 12 of 20




States Supreme Court. Chief Justice Roberts concurred in a decision to

deny injunctive relief with respect to a California-based limitation for

religious gatherings, explaining:

            The precise question of when restrictions on particular
            social activities should be lifted during the pandemic
            is a dynamic and fact-intensive matter subject to
            reasonable disagreement.             Our Constitution
            principally entrusts “[t]he safety and the health of the
            people” to the politically accountable officials of the
            States “to guard and protect.”            Jacobson v.
            Massachusetts, 197 U.S. 11, 38, 25 S.Ct. 358, 49
            L.Ed. 643 (1905). When those officials “undertake[ ]
            to act in areas fraught with medical and scientific
            uncertainties,” their latitude “must be especially
            broad.” Marshall v. United States, 414 U.S. 417, 427,
            94 S.Ct. 700, 38 L.Ed.2d 618 (1974). Where those
            broad limits are not exceeded, they should not be
            subject to second-guessing by an “unelected federal
            judiciary,” which lacks the background, competence,
            and expertise to assess public health and is not
            accountable to the people. See Garcia v. San
            Antonio Metropolitan Transit Authority, 469 U.S. 528,
            545, 105 S.Ct. 1005, 83 L.Ed.2d 1016 (1985).

S. Bay United Pentecostal Church v. Newsom, 140 S. Ct. 1613, 1613-14

(2020). Newsom, following the guidance of Jacobson, instructs courts to

refrain from Monday-morning quarterbacking the other co-equal, elected

branches of government when those branches are responding to difficulties

beyond those that are incidental to ordinary governance. See id. Chief



                                       12
Case 1:20-cv-00651-GLS-DJS Document 96 Filed 10/30/20 Page 13 of 20




Justice Roberts recognized, however, that there are “broad limits” which

may not be eclipsed. See id. To determine whether the broad limits have

been exceeded, which Newsom did not address, the court turns to Free

Exercise Clause jurisprudence 3 within the framework of the applicable

standard of review.

      The First Amendment provides that “Congress shall make no law

respecting an establishment of religion, or prohibiting the free exercise

thereof.” U.S. Const. Amend. I. If neutral and generally applicable, laws

challenged as burdening the right to freely exercise religion are presumed

valid and subject to rational basis review; otherwise, such laws are subject

to strict scrutiny. See Employment Div., Dep’t of Human Res. of Oregon v.

Smith, 494 U.S. 872, 879 (1990); see also Church of the Lukumi Babalu

Aye, Inc. v. City of Hialeah, 508 U.S. 520, 546 (1993) (“A law burdening

religious practice that is not neutral or not of general application must

undergo the most rigorous of scrutiny.”).

              In addressing the constitutional protection for free
              exercise of religion, [the Supreme Court’s] cases
              establish the general proposition that a law that is
              neutral and of general applicability need not be

       3
        While this Memorandum-Decision and Order focuses on plaintiffs’ free exercise claim,
Jacobson and its progeny applies in equal force to all of plaintiffs’ claims, which are unlikely to
succeed on the merits, see infra.

                                               13
Case 1:20-cv-00651-GLS-DJS Document 96 Filed 10/30/20 Page 14 of 20




            justified by a compelling governmental interest even
            if the law has the incidental effect of burdening a
            particular religious practice. Neutrality and general
            applicability are interrelated, and . . . failure to satisfy
            one requirement is a likely indication that the other
            has not been satisfied. A law failing to satisfy these
            requirements must be justified by a compelling
            governmental interest and must be narrowly tailored
            to advance that interest.

Lukumi, 508 U.S. at 531-32 (citation omitted).

      “Although a law targeting religious beliefs as such is never

permissible, if the object of a law is to infringe upon or restrict practices

because of their religious motivation, the law is not neutral.” Id. at 533

(citations omitted). “To determine the object of a law, [the court] must

begin with its text, for the minimum requirement of neutrality is that a law

not discriminate on its face. A law lacks facial neutrality if it refers to a

religious practice without a secular meaning discernable from the language

or context.” Id.

      “The general applicability requirement prohibits the government from

‘in a selective manner impos[ing] burdens only on conduct motivated by

religious belief.’” Cent. Rabbinical Cong. of U.S. & Canada v. N.Y.C. Dep’t

of Health & Mental Hygiene, 763 F.3d 183, 196 (2d Cir. 2014) (quoting

Lukumi, 508 U.S. at 543). “It ‘protect[s] religious observers against

                                        14
Case 1:20-cv-00651-GLS-DJS Document 96 Filed 10/30/20 Page 15 of 20




unequal treatment, and inequality [that] results when a legislature decides

that the governmental interests it seeks to advance are worthy of being

pursued only against conduct with a religious motivation.’” Id. at 196-97

(quoting Lukumi, 508 U.S. at 542-43). “While ‘[a]ll laws are selective to

some extent, . . . categories of selection are of paramount concern when a

law has the incidental effect of burdening religious practice.’” Id. at 197

(quoting Lukumi, 508 U.S. at 542). “A law is therefore not generally

applicable if it is substantially underinclusive such that it regulates religious

conduct while failing to regulate secular conduct that is at least as harmful

to the legitimate government interests purportedly justifying it.” Id. at 197

(citing Lukumi, 508 U.S. at 535-38).

      “Individualized exemptions are [another] way in which a law can fail

to be generally applicable.” Douglas Laycock & Steven T. Collis, Generally

Applicable Law and the Free Exercise of Religion, 95 Neb. L. Rev. 1, 10

(2016). In Smith, the Supreme Court explained that, “where the State has

in place a system of individual exemptions, it may not refuse to extend that

system to cases of ‘religious hardship’ without compelling reason.” Smith,

494 U.S. at 884 (citation omitted).

      Plaintiffs argue that strict scrutiny applies because the Initiative, on its

                                       15
Case 1:20-cv-00651-GLS-DJS Document 96 Filed 10/30/20 Page 16 of 20




face, targets religion and excludes “essential” businesses, and that the

Initiative does not pass strict scrutiny because it is “substantially under-

inclusive” and there is no evidence that religious gatherings pose a

uniquely big risk to the spread of COVID-19. (Dkt. No. 69 at 8-22.) In

response, defendants contend that rational basis applies because the

Initiative regulates all gatherings and businesses in the hot spots, and it

treats religious services and gatherings more favorably than their

comparators. (Dkt. No. 88 at 11-20; Dkt. No. 91, Attach. 4 at 17-23.)

Defendants further assert that, even if strict scrutiny applies, plaintiffs are

unlikely to succeed on the merits because the Initiative is narrowly tailored

to advance the compelling government interest of stopping the spread of

COVID-19 and preventing another outbreak. (Dkt. No. 88 at 20-21; Dkt.

No. 91, Attach. 4 at 23-26.)

      Whether rational basis or strict scrutiny review applies here is of no

consequence, though, because, as explained below, plaintiffs’ claims are

unlikely to succeed under Jacobson and its progeny, pursuant to either

standard of review. See Roman Catholic Diocese of Brooklyn, New York v.

Cuomo, No. 20-CV-4844, 2020 WL 6120167, at *8-11 (E.D.N.Y. Oct. 16,

2020) (denying a motion for a preliminary injunction precluding

                                       16
Case 1:20-cv-00651-GLS-DJS Document 96 Filed 10/30/20 Page 17 of 20




enforcement of the Initiative, and noting that the motion would be denied

applying either standard of review).

        The free exercise of religion is a foundational principle of this country,

and one of the oldest and most important rights all Americans enjoy.

Consequently, governments ought to be especially careful when restricting

religious practice. But whether the court agrees or disagrees with the

Initiative, or that the underlying data and science necessitates a

reinstatement of gathering restrictions, is not the fundamental question;

rather, it is whether the Initiative exceeds the broad deference afforded to

the elected branches of government to manage the spread of deadly

diseases under Jacobson and Newsom. The court is not convinced that it

does.

        The Initiative and the surrounding circumstances do not present the

issues that existed in June when the court granted plaintiffs’ request for a

preliminary injunction. (See generally Dkt. No. 35.) Under the Initiative,

religious gatherings are treated more favorably than their comparators,

which “the State identifies [as] gatherings (1) with scheduled starting and

ending times, such as public lectures, concerts, or theatrical performances,

or (2) that involve people remaining in close proximity, greeting each other

                                         17
Case 1:20-cv-00651-GLS-DJS Document 96 Filed 10/30/20 Page 18 of 20




or singing or chanting.” (Dkt. No. 91, Attach. 4 at 23 (citing Zucker Decl. ¶¶

93-94)); see also Newsom, 140 S. Ct. at 1613 (holding that worship

services are comparable to “lectures, concerts, movie showings, spectator

sports, and theatrical performances, where large groups of people gather in

close proximity for extended periods of time”).

      In the red zone, while non-essential gatherings are prohibited,

non-essential businesses have to reduce their in-person workforce by

100%, and restaurants can only offer takeout and delivery service, houses

of worship can remain open at up to 25% capacity, or ten people,

whichever is fewer. (Dkt. No. 57 at 65.) In the orange zone, while

non-essential gatherings are limited to ten people and certain non-essential

businesses must reduce their in-person workforce by 100%, houses of

worship can remain open at up to 33% capacity, or twenty-five people,

whichever is fewer. (Id.) Finally, in the yellow zone, while non-essential

gatherings are limited to twenty-five people or fewer, houses of worship

can remain open at up to 50% capacity. (Id.)

      To find in plaintiffs’ favor under these circumstances would be to

second-guess the State’s medical experts and scientific and public health

findings with respect to what constitutes an “essential” business, which

                                      18
Case 1:20-cv-00651-GLS-DJS Document 96 Filed 10/30/20 Page 19 of 20




would run afoul of Jacobson and its progeny. See Cuomo, 2020 WL

6120167, at *9. Indeed, the State has arguably shown that, according to

their medical and public health experts, religious gatherings pose a unique

risk to the spread of COVID-19, and, thus, “although the [Initiative]

establishes rules specific to religious gatherings, it does so because they

are gatherings, not because they are religious.” Id. According to Zucker,

the State looks “solely at the data and do[es] not take into account who or

what are located in th[e] zone[s]—whether it is a non-essential business,

school (religious or otherwise), yeshiva, church, synagogue, or a car

dealership.” (Zucker Decl. ¶ 119.)

      Accordingly, for purposes of the pending motion, the court is satisfied

that the Initiative was guided by science and data, and not a mere desire to

target religion, and thus, the Initiative does not exceed the “broad limits”

described in Newsom. Additionally, plaintiffs’ claims are unlikely to

succeed on the merits even applying strict scrutiny review because the

injunction is not in the public interest. See Cuomo, 2020 WL 6120167, at

*11 (“[I]f [the Initiative] is improperly enjoined, the enormity of the potential

harm to the entire public, including to [the plaintiffs], is overwhelming. In

light of that danger, it would not be in the public interest to do so.”); see

                                        19
Case 1:20-cv-00651-GLS-DJS Document 96 Filed 10/30/20 Page 20 of 20




also Salinger v. Colting, 607 F.3d 68, 80 (2d Cir. 2010) (“[T]he court must

ensure that the public interest would not be disserved by the issuance of a

preliminary injunction.” (internal quotation marks and citation omitted)).

      The court therefore agrees with defendants, (Dkt. No. 88 at 6-25; Dkt.

No. 91, Attach. 4 at 10-28), in that plaintiffs have not shown that their

claims are likely to succeed on the merits, or that the public interest would

not be disserved by the issuance of an injunction, and plaintiffs’ motion

must be denied.

                               V. Conclusion

      WHEREFORE, for the foregoing reasons, it is hereby

      ORDERED that plaintiffs’ application for a TRO or preliminary

injunction (Dkt. No. 69) is DENIED; and it is further

      ORDERED that the Clerk provide a copy of this Memorandum-

Decision and Order to the parties.

IT IS SO ORDERED.

October 30, 2020
Albany, New York




                                       20
